Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JPS 61103081 (Sogabe).
	Sogabe discloses an actuator comprising a sliding body (4) moveable along a guide (12) between a rest position and a retracted position, a spring (2) resting on a support body (5) and acting on the sliding body (4) to exert a bias force urging it to the rest position, and a SMA wire (1) being mechanically and electrically connected with each of its two opposite ends to a respective one of two stationary contacts (1 a, 1 b) and forming a loop between the opposite ends which is connected to the sliding body, wherein the SMA wire (1) is arranged to, when activated by electric energy supply, pull the sliding body (4) away from the rest position to the retracted position, wherein the guide (12) is fixed to a first end portion of an elongated mounting bar (10), the support body (5) is fixed to an intermediate portion of the elongated mounting bar (10), and a contact holding body (6) in which the two contacts (1 a, 1 b) are incorporated is fixed to a second end portion, opposite to the first end portion, of the mounting bar (10).
35 USC 103 rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. § 103(a) as being unpatentable over JPS 61103081 (Sogabe) in view of US 2012/0153043 (Arekar).  Sogabe teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the guide is formed with the guide rail, the sliding body has protruding ledges with guide slots, a socket connected to a mounting portion of the support body. Arekar teaches an actuator with a sliding body (140), a guide, a spring (122), an SMA wire (126), an elongated mounting bar (120), a support body (132) and a contact holding body (134), figure 1D discloses the two pulleys 118 of the sliding body with guiding slots, socket with the mounting portion of the support body.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide pulleys with guiding slots and socket in the mounting portion of the support body in Sogabe as taught by Arekar for the purpose of guiding the SMA wires more effectively.

Claim 10 is rejected under 35 U.S.C. § 103(a) as being unpatentable over JPS 61103081 (Sogabe) in view of EP 0841510 (Nakayama).  Sogabe teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach two parallel SMA wires. Nakayama teaches an actuator with two parallel SMA wires in figure 8, note references 12D, 60D, 62D.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide two SMA wires in Sogabe as taught by Nakayama for the purpose of doubling the driving force with two SMA wires.


Claim 11 is rejected under 35 U.S.C. § 103(a) as being unpatentable over JPS 61103081 (Sogabe) in view of US 2015/0225824 (Merideth).  Sogabe teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the mounting bar is a metal pin. Merideth teaches an actuator with a metal pin 45 as mounting bar.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide metal pin as mounting bar in Sogabe as taught by Merideth for the purpose of improving the strength of the mounting bar with metal.


Claim 15 is rejected under 35 U.S.C. § 103(a) as being unpatentable over JPS 61103081 (Sogabe) in view of WO 2014/135909 (Dankbaar).  Sogabe teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach the actuator is used in a control valve with spigot in a vehicle seat with air cell. Dankbaar teaches that an actuator with SMA wires can be used in a control valve 72 of a routing device 20 in a vehicle, the valve has spigots 48, valve pistons (figure 8).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the actuator of Sogabe in a control valve of a routing device of a vehicle as taught by Dankbaar for the purpose of driving/controlling the valve.

Claims 16-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over JPS 61103081 (Sogabe) in view of WO 2014/135909 (Dankbaar) and further in view of US 2012/0153043 (Arekar).  Sogabe as modified by Dankbaar teaches all the claimed subject matter as set forth above in the rejection of claim 15, but still does not teach that the guide is formed with the guide rail, the sliding body has protruding ledges with guide slots, a socket connected to a mounting portion of the support body. Arekar teaches an actuator with a sliding body (140), a guide, a spring (122), an SMA wire (126), an elongated mounting bar (120), a support body (132) and a contact holding body (134), figure 1D discloses the two pulleys 118 of the sliding body with guiding slots, socket with the mounting portion of the support body.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide pulleys with guiding slots and socket in the mounting portion of the support body in Sogabe as taught by Arekar for the purpose of guiding the SMA wires more effectively.

Allowable Subject Matter and Reason for Allowance
Claims 6, 8-9, 12-14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	In claims 6, 20, the recitation of “frustoconical outer end portion”; in claims 8-9, the recitation of “the SMA wire arranged to extend from one of the contact then to the sliding body through the mounting bar with specific angle”; in claims 12-13, the recitation of “the plastic support body, the contact holding body, being embedding portion of the elongate bar in positive-locking engagement”; as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 6, 8-9, 12-13, 20, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 6, 8-9, 12-13, 20 and their dependent claims are allowable.  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mankame, Foshansky, Nason, and Vallance disclose control valves using actuators with SMA wires.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/16/2022